DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12-18, 20-27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (US 2010/0309467) in view of Menon (US 2014/0152839) in view of Dominquez-Caballero et al (US 2013/0208273). 
As to claim 1, Fox et al disclose (fig. 1B) an image capturing device (30), comprising: a sensor array (17); a lens (41) positioned at a first distance from an intermediate image (image); and a polychromat (18) positioned at a second distance from the lens (41), the polychromat (18) being configured to diffract (diffract) the intermediate image (image) according to a transform function to produce a dispersed sensor image (dispersed image) onto the sensor array (17), the dispersed sensor image (dispersed image) representing a spatial code (spectrally encoded image) of the intermediate image (image), (paragraphs [0028]-[0032]). Fox et al fail to disclose the polychromat being patterned with pixels having varied physical heights designed to diffract the immediate image and wherein there is no imaging lens between the sensor array and the polychromat such that the first distance is greater than the second distance, wherein the polychromat is substantially free from blocking light such that all or nearly all light 
As to claim 2, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the spatial code (spectrally encoded image) is a spatial intensity (spatial intensities, spatial information) representation of at least one of wavelength (spectrum), (see paragraph [0032]).
As to claim 3, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the intermediate image (image) is a color image (spectral bands, spatial image), (paragraph [0032]).
As to claim 5, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the transform function (spectrally transformation) is a real space transform (spectral transform), (paragraphs [0016], [0045]).
As to claim 6, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the transform function (spectrally transformation) is a Fourier transform (Fourier transformation), (paragraphs [0016], [0045]).
As to claim 12, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the first distance is equal to a front-focal length of the lens (41), (paragraphs [0028]-[0030]).
As to claim 13, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the second distance is equal to a back-focal length of the lens (41), (paragraphs [0028]-[0030]).
As to claim 14, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the image capturing device (30) does not include an absorptive color filter for producing the sensor image (polychromatic image), (paragraph [0029]).
As to claim 15, Fox et al disclose (fig. 1B) the image capturing device (30) wherein imaging (imaging) is performed using multiple spectral bands (spectral bands), (paragraph [0032]).
As to claim 16, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the polychromat (18) is a patterned and transparent (transmissive mask), (paragraph [0028]).
As to claim 17, Fox et al disclose (fig. 1B) the image capturing device (30) further comprising a pinhole calibration assembly (transmissive mask) including a translatable pinhole element (15) oriented between the lens (44) and the sensor array (17), (paragraph [0028]-[0030]).
As to claim 18, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the pinhole calibration assembly (transmissive mask) further comprises at least one calibration lens (40) oriented between the translatable pinhole element (transmissive mask) and the polychromat (18), (paragraphs [0028]-[0030]).
As to claim 20, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the polychromat (18) is a multi-level diffractive element (diffractive element), (paragraphs [0028]-[0030]).
As to claim 21, Fox et al disclose (fig. 1B) the image capturing device (30) further comprising a pinhole calibration assembly (transmissive mask) including an array of translatable pinhole elements (transmissive mask) oriented between the lens (40) and the sensor array (17), (paragraphs [0028]-[0030]).
As to claim 22, Fox et al disclose (fig. 1B) the image capturing device (30) wherein a spacing between translatable pinhole elements (transmissive mask) in the array is selected such that a diffracted signal (diffracted sub-images) between two adjacent translatable 
As to claim 23, Fox et al disclose (fig. 1B) the image capturing device (30) further comprising a diffractive-filter array (DFA) (diffracting grating) for use in calculating a level of diffractive spreading (dispersed sub-images), wherein a point-spread function (PSF) of the DFA (diffracting gratings) is space variant, wherein the DFA (diffractive gratings) is periodic based on a super-lattice, (paragraphs [0030], [0047]).
As to claim 24, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the PSF (spatial distribution) is calculated as a function of a sensor pixel (pixel) location and object information (object spectral information), (paragraphs [0028]-[0030]).
As to claim 25, Fox et al disclose (fig. 1B) the image capturing device (30) wherein a hyper-spectral image (hyperspectral image) is computed based on non-zero elements of a diffraction pattern (diffraction grating), (paragraph [0029]-[0030]).
As to claim 26, Fox et al disclose (fig. 1B) the image capturing device (30) wherein image reconstruction (dispersed image) is performed by taking additional measurements to increase a rank of a PSF matrix (spatial distribution), (paragraphs [0028]-[0032]).
As to claim 27, Fox et al disclose (fig. 1B) a component (30) for an image capturing device (17), comprising: a polychromat (18) positioned at a distance from a lens (41), the polychromat (18) being configured to diffract (diffract) an intermediate image (image) according to a transform function (spectrally transformation) to produce a dispersed sensor image (dispersed image) onto a sensor array (17), the dispersed sensor image (dispersed image) representing a spatial code (spatial images, information) of the intermediate image (image), (paragraphs [0028]-[0031]). Fox et al fail to disclose the polychromat being 
28. 	As to claim 29, Fox et al disclose (fig. 1B) the image capturing device (17) wherein the polychromat (18) is configured with a diffractive structure (43) having sub-units (two prisms) where the sub-units (two prisms) have a repeating periodicity that is larger than a shortest wavelength (spectrum) of infrared light (light) and shorter than a longest wavelength (spectrum) of visible light (visible light), (paragraphs [0028]-[0029]).
As to claim 30, Fox et al disclose (fig. 1B) the image capturing device (17) wherein each sensor pixel (pixels) in the sensor array (17) represents a distinct spatial pixel (pixel) for a color image (polychromatic image), (paragraphs [0028]-[0029]).

Claims 4, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (US 2010/0309467) in view of Menon (2014/0152839), in view of Dominquez-Caballero et al (US 2013/0208273) and further in view of Menon (US 2015/0032402).
As to claims 4, 9, 11, Fox et al disclose (fig. 1B) the image capturing device (30), intermediate image (image), sensor image (polychromatic image), and the sensor array (17), (paragraph [0029]-[0031]). Fox et in view of Menon (US 2010/0309467), and further in view of Dominquez-Caballero et al fail to disclose wherein the intermediate image is represented as 0(x’, y’, X) and the sensor image is represented as I(x, y), wherein (x’, y) are spatial coordinates of the intermediate image, X is a wavelength, and (x, y) are spatial coordinates of the sensor array. Menon (US 2015/0032402) discloses (fig. 1B) wherein the intermediate image is 
As to claim 10, Fox et al disclose (fig. 1B) the image capturing device (30) wherein the transfer function (spectrally transformation is transform calculated) defines calibrated in order to reconstruct the intermediate image (image), (paragraphs [0029], [0045]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (US 2010/0309467) in view of Menon (2014/0152839), in view of Dominquez-Caballero et al (US 2013/0208273) and further in view of Sheng et al (US 2003/0138206).
As to claim 7, Fox et al disclose (fig. 1B) the image capturing device (30) having the transfer function (spectrally transformation), (paragraph [0030], [0031], [0032]). Fox et al in view of Menon (US 2014/0152839), in view of Dominquez-Caballero et al fail to disclose a scalar Fresnel-Kirchoff diffraction equation. Sheng et al disclose scalar Fresnel-Kirchoff diffraction equation, (paragraphs [0014], [0101]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fox et al, in view of Menon (US 2014/0152839), in view of Dominquez-Caballero et al to include a scalar Fresnel-.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (US 2010/0309467) in view Menon (US 2014/0152839), in view of Dominquez-Caballero et al (US 2013/0208273), and further in view of Bland-Hawthorn (US 2012/0200854).
As to claim 8, Fox et al disclose (fig. 1B) the image capturing device (30) the transfer function (spectrally transformation), (paragraph [0016], [0045]). Fox et al in view of Menon (US 2014/0152839), in view of Dominquez-Caballero et al fail to disclose a rigorous light propagation function based on Maxwell’s equations. Bland-Hawthorn discloses rigorous light propagation function based on Maxwell’s equations, (paragraph [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fox et al in view of Menon (US 2014/0152839), in view of Dominquez-Caballero et al to include a rigorous light propagation function based on Maxwell’s equations as taught by Bland-Hawthorn in order to selectively combine the single mode signals into continuous optical spectrum resulting in optimum light propagation.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/2020, with respect to the rejections of claims 1-18, 20-27, 29-30 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 







/DON J WILLIAMS/Examiner, Art Unit 2878 



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878